Citation Nr: 0500818	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-03 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss with recurrent otitis media.

2.  Entitlement to a compensable rating for a bilateral 
Thygeson's superficial punctate keratitis, with early nuclear 
sclerotic cataract.  

3.  Entitlement to a compensable rating for tension 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran retired from the Army in July 2001 after more 
than 17 years of active duty and 16 years of inactive duty.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder.


REMAND

At his hearing before the undersigned, the veteran reported 
that he had been receiving treatment for his service-
connected disabilities at both VA and Air Force facilities.  
He identified the Tampa and Orlando VA Medical Centers (VAMC) 
as sources of this treatment as well as MacDill Air Force 
Base (AFB) and Patrick AFB.  On remand, the RO should ensure 
that all pertinent medical treatment records are obtained and 
associated with the claims folder.  

Likewise, evidence recently associated with the claims folder 
indicates that the veteran has applied for disability 
benefits through the Social Security Administration (SSA).  
On remand, the RO should obtain all pertinent records from 
the SSA.

In addition to the foregoing, the Board notes that the 
veteran's most recent VA compensation and pension 
examinations were conducted in March and April 2001 while the 
veteran was still on active duty.  On remand, the veteran 
should be afforded new VA examinations to assess the severity 
of his service-connected disabilities.  While the veteran 
submitted a July 2003 private examination report, this report 
is not adequate for rating purposes as it does not address 
the severity of the veteran's disabilities in terms of the 
pertinent VA diagnostic criteria.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to provide identifying 
information and any necessary 
authorization to enable the RO to obtain 
any other medical records pertaining to 
treatment or evaluation of his service-
connected right ear hearing loss, eye 
disability, and/or tension headaches 
since May 2003.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In particular, 
the RO should attempt to obtain pertinent 
treatment records from the Tampa, VAMC; 
Orlando, VAMC; MacDill AFB; and Patrick 
AFB.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO should obtain from the SSA any 
disability determination for the veteran 
and all records associated with the 
determination.

4.  When the above development has been 
completed, the RO should make 
arrangements for the veteran to be 
afforded a VA audiological examination to 
assess the severity of his service-
connected right ear hearing loss 
disability with recurrent otitis media.  
The claims file must be provided to the 
examiner for review, and the examination 
report must be annotated by the examiner 
in this regard.  

Any current manifestations of otitis 
media should be identified.  In addition, 
the examination report should include an 
interpreted report of decibel losses at 
1000, 2000, 3000 and 4000 Hertz, the 
average decibel loss in each ear, and a 
report of demonstrated speech recognition 
percentages based on Maryland CNC 
testing. 

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

5.  The RO should also arrange for a VA 
ophthalmology examination by an 
appropriate specialist for the purpose of 
ascertaining the true nature and extent 
of severity of the veteran's service-
connected Thygeson's superficial punctate 
keratitis and early nuclear sclerotic 
cataract.    The claims file must be 
provided to the examiner for review, and 
the examination report must be annotated 
by the examiner in this regard.  

The examination is to include best-
corrected central visual acuity at near 
and far by the Snellen method, or its 
equivalent; i.e., Jaeger or Point, to be 
used together with fields of vision with 
accurate plotting of any scotoma.  Any 
further indicated special studies are to 
be conducted.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

6.  The RO should also make arrangements 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected tension 
headaches.  The claims file must be 
provided to the examiner for review, and 
the examination report must be annotated 
by the examiner in this regard.  

All indicated tests should be conducted.  
A complete history pertaining to the 
veteran's headaches should be elicited.  
Specifically, the examiner should 
determine whether the veteran has 
completely prostrating headaches and if 
so, the length and frequency of such 
episodes.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected tension headaches on 
the veteran's ability to work.

The examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

7.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  The RO should also undertake any 
other development it determines to be 
indicated.

9.  The RO should then adjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




